Exhibit 10.1








 




FINAL SETTLEMENT AGREEMENT


AND


COMPREHENSIVE GENERAL RELEASE




















between and among








GASTAR EXPLORATION, LTD.,


GEOSTAR CORPORATION,


AND OTHER INDIVIDUALS AND ENTITIES SET FORTH HEREIN






June 11,2008
 
 

--------------------------------------------------------------------------------

 


This Final Settlement Agreement and Comprehensive General Release ("Settlement
Agreement") is dated as of June 11, 2008 (the "Effective Date"). This is the
same date as the "Closing Date."


ARTICLE I
Identification of Parties and Definitions


Section 1.01. Parties to the Settlement Agreement. The following are parties to
this Settlement Agreement:


(a)
The "GeoStar Parties" are:

 
 
(i)
GeoStar Corporation ("GeoStar");

 
 
(ii)
First Source Texas, he.;

 
 
(iii)
First Source Bossier, LLC;

 
 
(iv)
First Texas Gas, LP;

 
 
(v)
CBM Resources Pty. Ltd.;

 
 
(vi)
Associated Geophysical Services, Inc.;

 
 
(vii)
Conquest Group Operating Company;

 
 
(viii)
West Virginia Development, Inc.;

 
 
(ix)
West Virginia Gas Corporation;

 
 
(x)
Squaw Creek Development, Inc.;

 
 
(xi)
Arkoma Basin Development, Inc.;

 
 
(xii)
Royalty Acquisition Company;

 
 
(xiii)
BNG Producing & Drilling;

 
 
(xiv)
GeoStar Financial Corporation; and

 
 
(xv)
GeoStar Financial Services Corporation.

 
(b)
The "Gastar Parties" are:

 
 
(i)
Gastar Exploration Ltd. ("Gastar Ltd.");

 
 
(ii)
Gastar Exploration USA, Inc., f/k/a First Sourcenergy Wyoming, Inc.;

 
 
(iii)
Gastar Exploration Victoria, Inc., f/k/a First Sourcenergy Victoria, Inc.;

 
 
(iv)
Gastar Exploration Texas, Inc., f/k/a First Texas Development, Inc.;

 
 
(v)
Gastar Exploration Texas LLC, f/k/a Bossier Basin, LLC;

 
 
(vi)
Gastar Exploration Texas, LP, f/k/a First Source Gas, LP;

 
 
(vii)
Gastar Exploration New South Wales, Inc., f/k/a First Sourcenergy Group, Inc.;
and

 
 
(viii)
Gastar Exploration Power Pty. Ltd.



Section 1 .02. Other Definitions.


(a) "Affiliate" means, with respect to any person or entity, a person or entity
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such first person or entity
("control" in such context meaning (i) to directly or indirectly own more than
50% of the outstanding equity or beneficial interest of another entity, or (ii)
having the authority, power, or practical ability (through ownership of voting
securities, by contract, or otherwise), to direct or otherwise exercise a
controlling influence over the management or policies of the entity).

 
2

--------------------------------------------------------------------------------

 
 
(b) The "Closing Date" is June 11, 2008, provided that this Settlement Agreement
and all other finalized Closing Documents have been fully executed by all
Parties to each such Closing Document and the payment called for in Section 9.01
is made on or before June 12, 2008. Provided that these conditions for the
Closing Date have occurred, this is the date on which the Settlement Agreement
becomes effective. This is the same date as the "Effective Date."


(c) The "Closing Documents" are:


(i) this Settlement Agreement;
 
(ii) the GeoStar Parties' Texas Assignments Without Warranty for Leon and
Robertson Counties;
 
(iii) the Gastar Parties' Texas Quitclaims and Assignments Without Warranty for
Leon and Robertson Counties;
 
(iv) the GeoStar Parties' West Virginia/Pennsylvania Assignment Without
Warranty; the EL 4968 Transfer Form;
 
(vi) the EL 4968 Tenement Sale Agreement;
 
(vii) The Gastar Warrant. Notwithstanding anything to the contrary in this
Settlement Agreement, the Parties agree that if the Gastar Warrant is not
approved by the Toronto Stock Exchange by the Closing Date that the Closing Date
shall not be delayed by such lack of approval.


(d) The "Disputes" are:


(i) Cause No. 07-12854; GeoStar Corp., et al. v. Gastar Exploration Ltd., etal.;
in the United States District Court for the Eastern District of Michigan;
 
(ii) Cause No. 07-08-17,891-CV; Gastar Exploration Ltd., et al. v. GeoStar
Corporation, et al.; in the 82nd Judicial District Court of Robertson County,
Texas;
 
(iii) Cause No. 07-07-17,858-CV; Gastar Exploration, Ltd., et al. v. GeoStar
Corporation, et al.; in the 82nd Judicial District Court of Robertson County,
Texas;
 
(iv) Cause No. 50-181-T-00453-06; Gastar Exploration, Ltd., and its Subsidiaries
v. GeoStar Corporation and its Subsidiaries; before the International Centre for
Dispute Resolution; and
 
(v) Cause No. 2007-46327; Gastar Exploration Ltd., et al. v. GeoStar
Corporation; in the 234th Judicial District Court of Harris County, Texas.
 
(e) Unless the context requires otherwise, a "Party" is any of the parties to
this Settlement Agreement listed in Section 1.01, and the "Parties" are all of
the parties to this Settlement Agreement listed in Section 1.01, collectively.
 
(f) The "POA" is that certain Participation and Operating Agreement between
GeoStar Corporation, and any and all of its subsidiaries, and Gastar
Exploration, Ltd., and any and all of its subsidiaries, dated June 15, 2001.
 
 
3

--------------------------------------------------------------------------------

 
 
(g) The "PSAs" are:
 
(i) that certain Purchase and Sale Agreement and Assignment of Interests—Texas
Producing Properties, executed June 16, 2005, and effective January 1, 2005,
between GeoStar Corporation, First Source Texas, Inc., First Source Bossier,
LLC, First Texas Gas, LP, Gastar Exploration Ltd., First Texas Development,
Inc., Bossier Basin LLC, and First Source Gas, LP; and
 
(ii) that certain Purchase and Sale Agreement and Assignment of Interests—Texas
Non Producing Properties, executed June 16, 2005, and effective January 1, 2005,
between GeoStar Corporation, First Source Texas, Inc., First Source Bossier,
LLC, First Texas Gas, LP, Gastar Exploration Ltd., First Texas Development,
Inc., Bossier Basin LLC, and First Source Gas, LP.
 
(h) The "Texas JOAs" are:
 
(i) that certain Operating Agreement dated July 7, 2000 between First Source
Texas, Inc. as Operator and Navasota Resources, Inc., as Non-operator, as
amended.
 
(ii) that certain Operating Agreement dated November 4, 2005 between First
Source Gas, LP as Operator, and Chesapeake Exploration Limited Partnership, as
Non-operator, as amended.
 
(iii) that certain Operating Agreement dated April 1, 2008, between Gastar
Exploration Texas, LP, as Operator and En Cana Oil & Gas (USA) Inc., as
Non-operator.


ARTICLE II
Recitals


WHEREAS, certain of the Parties have asserted claims and/or counterclaims in the
Disputes, each alleging legal and/or equitable causes of action, and/or seeking
declaratory relief, equitable relief, and/or damages; and,


WHEREAS, the GeoStar Parties and the Gastar Parties dispute the claims and/or
counterclaims made against them in the Disputes; and,


WHEREAS, the Parties, without admitting any liability and without conceding the
validity of any of the positions or arguments advanced by any other Party,
desire to completely and finally settle the Disputes as well as all claims
brought or that could have been brought therein as of the Effective Date of this
Settlement Agreement among the Parties; and,


WHEREAS, the Parties desire to compromise any and all other claims, demands,
actions and causes of action of any nature whatsoever that they have had in the
past or presently have as of the Effective Date of this Settlement Agreement
against one another, whether or not asserted, known or unknown, by the Parties;
and,


WHEREAS, the Parties desire to fully and completely resolve all outstanding
disagreements and settle all outstanding accounts relating in any fashion to the
affiliation between the GeoStar Parties and the Gastar Parties, and the business
formerly carried on between them as of the Effective Date; and,


WHEREAS, the GeoStar Parties desire to fully convey all their remaining oil,
gas, and hydrocarbon interests in West Virginia, legal or equitable, to the
Gastar Parties; and


WHEREAS, the Gastar Parties desire to fully convey all their right, title and
interests in Victoria, Australia, specifically including without limitation, the
Gastar Parties' remaining oil, gas, mineral, brown coal, coal mine methane, coal
bed methane and hydrocarbon right, title, license, and/or interests in Victoria,
Australia, legal or equitable, to the GeoStar Parties, but acknowledging that
the Gastar Parties' interests in Australia outside the province of Victoria
(including without limitation PEL 238, PEL 433, and PEL 434) are not conveyed or
affected by this Settlement Agreement; and
 
 
4

--------------------------------------------------------------------------------

 

WHEREAS, the GeoStar Parties and Gastar Parties desire to fully separate all
their remaining oil, gas, and hydrocarbon interests in Texas, legal or
equitable, save and except for the Belin Trust Farm-Out Agreement described
herein; and


WHEREAS, the Parties acknowledge that full, valid, and binding consideration
exists for the execution of this Settlement Agreement and that such
consideration includes the mutual promises contained herein;


NOW, THEREFORE, in consideration of the mutual terms, conditions, releases,
warranties, covenants and agreements contained herein, the Parties enter into
this Settlement Agreement and agree as follows.


ARTICLE III
Closing


Section 3.01. Obligation to close. The Parties will use their best efforts to
close this Settlement Agreement (i.e., to complete the execution of the
finalized Closing Documents and to make the cash payment set forth in Section
9.01 such that the Closing Date has occurred) on or before June 12, 2008.


Section 3.02. Termination for failure to close. If the Closing Date has not
occurred by June 12, 2008, this Settlement Agreement, each of the Closing
Documents, and all rights and obligations under any of them, shall terminate.


ARTICLE IV
Releases


Section 4.01. Releases by the GeoStar Parties. The GeoStar Parties, on behalf of
themselves, their Affiliates, their predecessors, successors, principals, and in
their capacities as such, their officers, directors, agents (including, without
limitation, attorneys, advisors, and other professionals), employees, and
assigns, do hereby release and forever discharge the Gastar Parties, and their
Affiliates, predecessors, successors, officers, directors, agents, employees,
and assigns (both past and present, and in all capacities, including, without
limitation, their capacities as officers, directors, shareholders, or agents of
the GeoStar Parties, and in their individual capacities), from any claim,
demand, suit, arbitration, obligation, liability, or cause of action of any
character, whether known or unknown, fixed or contingent, asserted or
unasserted, actual or potential, and whether arising at common law, equity, or
pursuant to any statute, rule or regulation (including U.S., Australian, or
Canadian federal, state, or provincial statutes, rules and regulations), that
the GeoStar Parties, or any of them, (i) have or have had as of the Effective
Date, or (ii) in the future may have relating to any events that occurred prior
to the Effective Date. Further, the GeoStar Parties release any and all claims
or potential claims against any person or party who served in a dual capacity
for both a GeoStar Party and a Gastar Party. The GeoStar Parties hereby covenant
not to sue the released entities and individuals, or any of them, on the basis
of any claim released herein. Notwithstanding anything to the contrary herein,
the GeoStar Parties agree that this is a general release and is to be
interpreted liberally to effectuate the maximum protection for the released
entities and individuals against the assertion or prosecution of claims by or
through the GeoStar Parties.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.02. Releases by the Gastar Parties. The Gastar Parties, on behalf of
themselves, their Affiliates, their predecessors, successors, principals, and in
their capacities as such, their officers, directors, agents (including, without
limitation, attorneys, advisors, and other professionals), employees, and
assigns, do hereby release and forever discharge the GeoStar Parties, and their
Affiliates, predecessors, successors, officers, directors, agents, employees,
and assigns (both past and present, and in all capacities, including, without
limitation, their capacities as officers, directors, shareholders, or agents of
the Gastar Parties, and in their individual capacities), from any claim, demand,
suit, arbitration, obligation, liability, or cause of action of any character,
whether known or unknown, fixed or contingent, asserted or unasserted, actual or
potential, and whether arising at common law, equity, or pursuant to any
statute, rule or regulation (including, without limitation, U.S., Australian, or
Canadian federal, state, or provincial statutes, rules and regulations), that
the Gastar Parties, or any of them, (i) have or have had as of the Effective
Date, or (ii) in the future may have relating to any events that occurred prior
to the Effective Date. Further, the Gastar Parties release any and all claims or
potential claims against any person or party who served in a dual capacity for
both a GeoStar Party and a Gastar Party. The Gastar Parties hereby covenant not
to sue the released entities and individuals, or any of them, on the basis of
any claim released herein. Notwithstanding anything to the contrary herein, the
Gastar Parties agree that this is a general release and is to be interpreted
liberally to effectuate the maximum protection for the released entities and
individuals against the assertion or prosecution of claims by or through the
Gastar Parties. Without limitation of this section or the previous section, it
is expressly agreed that Thomas E. Robinson, Frederick J. Lambert, Jennifer
Moeller, David Decker, Milton Evans, Alvin Hosking, Tony P. Ferguson, and Dean
Bohjanen, individually, are included within the scope of the release described
herein.


Section 4.03. Dismissal of Disputes. Within five (5) business days after the
Effective Date, the Parties will file agreed motions to dismiss with prejudice
all claims and counterclaims made by each Party in each of the Disputes in the
form agreed upon by the Parties' litigation counsel. Each of the Parties
covenants, warrants, and represents that it has not filed or otherwise initiated
any lawsuit, complaint, charge, or other proceeding against the other in any
local, state, or federal court, arbitration, or agency based upon events
occurring prior to the Effective Date, other than the Disputes.


Section 4.04. Costs. Each Party shall bear its own attorneys' fees and all costs
incurred in connection with, relating to, or arising out of the Disputes or the
Settlement Agreement, including, but not limited to, its attorneys' fees, court
costs, and arbitration fees.


Section 4.05. Ownership of Claims. Each Party represents and warrants that it
presently owns, free and clear of any and all liens, encumbrances, rights of
control, pledges, or other burdens, one-hundred percent (100%) of the alleged
damages and claims it releases by this Settlement Agreement, other than
interests held by its attorneys, on whose behalf each such Party represents and
warrants that it is fully authorized to enter into this Settlement Agreement and
release all such damages and claims. Each Party further represents and warrants
that, other than such attorneys, no other person or entity owns any interest in
the alleged damages and claims released, whether by assignment, subrogation,
constructive trust, or otherwise.
 
 
6

--------------------------------------------------------------------------------

 


ARTICLE V
Texas Properties


Section 5.01. Assignments Without Warranty by GeoStar Parties. Contemporaneously
with the execution of this Settlement Agreement, certain of the GeoStar Parties
will execute the assignment and quitclaim attached hereto as Exhibit A (the
"GeoStar Parties' Texas Assignment"), the purpose of which is to add to that
certain Exhibit A to the Assignment of Oil and Gas Leases and Other Agreements
(itself an exhibit to the Assignment and Bill of Sale attached to each of the
PSAs as Exhibit 2) in order to complete the conveyance of oil, gas, and
hydrocarbon properties that were intended to be conveyed under the PSAs save and
except for the properties addressed in Section 5.02, and subject to the
agreement described in Section 5.03. This assignment and quitclaim includes,
without limitation, any ownership of, claim (whether legal, equitable, or
otherwise) to, or assertion of, any past or present, known or unknown, existing
or inchoate, right, title, and/or interest. From and after the Closing Date, at
the request of the Gastar Parties but without further consideration, the GeoStar
Parties will execute and deliver or use reasonable efforts to cause to be
executed and delivered, such other instruments and take such other actions as
the Gastar Parties reasonably may request related to such interests in Leon and
Robertson Counties to effectuate and perform this assignment and
quitclaim.


Section 5.02. Releases and Assignments by Gastar Parties.


(a) Contemporaneously with the execution of this Settlement Agreement, the
Gastar Parties will execute the quitclaim and/or release attached hereto as
Exhibit B-l (the "Gastar Parties' Texas Release") and the assignment attached
hereto as Exhibit B-2 (the "Gastar Parties' Texas Assignment Without Warranty")
the purpose of which is to quitclaim or release and/or assign to the applicable
GeoStar Parties at least 343.9522 net acres of leasehold interests in Leon and
Robertson Counties identified therein which are more fully described in the
lease schedules attached to Exhibit B-l and B-2. The Gastar Parties hereby
irrevocably and unconditionally assign these acres to the GeoStar Parties and in
so doing, relinquish, release, and quitclaim any right, title and/or interest in
the at least 343.9522 net acres of leasehold interests in Leon and Robertson
Counties which the Gastar Parties have or which could be asserted on their
behalf. This assignment and release includes, without limitation, any ownership
of claims (whether legal, equitable, or otherwise) to, or assertion of, any past
or present, known or unknown, existing or inchoate, right, title, and/or
interest. From and after the Closing Date, at the request of the GeoStar Parties
but without further consideration, the Gastar Parties will execute and deliver
or use reasonable efforts to cause to be executed and delivered, such other
instruments and take such other actions as the GeoStar Parties reasonably may
request related to the at least 343.9522 net acres of leasehold interests in
Leon and Robertson Counties-to effectuate and perform this assignment,
relinquishment, release, and quitclaim. The Gastar Parties shall covenant,
warrant, and represent that all costs associated with the at least 343.9522 net
acres of leasehold interests in Leon and Robertson Counties are paid in full as
of the Closing Date and that none of the leases have expired as of the Closing
Date. At or before closing, or as otherwise agreed between the Parties, the
Gastar Parties will turn over the complete lease files in the Gastar Parties'
possession associated with the at least 343.9522 net acres of leasehold
interests in Leon and Robertson Counties.


(b) Within five days after the Closing Date, the Gastar Parties shall give
notice to the successor of Navasota Resources, LP (the "Navasota Successor"), in
accordance with that certain Ratification and Assumption executed May 9, 2007
between Gastar Ltd., Gastar Exploration Texas LP, and Navasota Resources, LP (as
amended), of cures to title as to 162.8061 net acres of leasehold interests in
Leon and Robertson Counties (the "Cured Acreage"), and permit the Navasota
Successor to exercise its rights to acquire the Cured Acreage.
 
 
7

--------------------------------------------------------------------------------

 


(i) If the Navasota Successor timely closes its acquisition of the Cured
Acreage, in whole or in part, at their election, the GeoStar Parties may elect
that (a) the Gastar Parties shall deliver to the GeoStar Parties $20,000 per net
acre for all net acres sold to the Navasota Successor no later than forty-eight
hours after the election by the GeoStar Parties or (b) the Gastar Parties shall
deliver to the GeoStar Parties $10,000 per net acre for all net acres sold to
the Navasota Successor no later than forty-eight hours after the election by the
GeoStar Parties. Under this option (b), the Parties shall, as soon thereafter as
is practicable, amend the farm-out agreement referred to in Section 5.03 to
include a third and fourth 160-acre PUD location known as the "Belin Trust A-l W
Offset" and the "Belin Trust A-l N Offset," being locations to the immediate
west and north of the location of the "Belin Trust A-l." The GeoStar Parties
shall have commercially reasonable access (consistent with Gastar's seismic
license) with which to review the Gastar Parties' 3D seismic and decide which
option to exercise.
 
(ii) If the Navasota Successor elects not to acquire the Cured Acreage, or any
portion thereof, or does not timely close the acquisition of the Cured Acreage,
or any portion thereof, the Gastar Parties will promptly execute an assignment
to the GeoStar Parties of that portion of the Cured Acreage not acquired by the
Navasota Successor. To the extent that the Cured Acreage is assigned to the
GeoStar Parties, the Gastar Parties shall:


(A) irrevocably and unconditionally assign the Cured Acreage to the GeoStar
Parties, and in so doing, relinquish, release, and quitclaim any right, title
and/or interest in the Cured Acreage which the Gastar Parties have or which
could be asserted on their behalf;
 
(B) the assignment shall include, without limitation, any ownership of claims
(whether legal, equitable, or otherwise) to, or assertion of, any past or
present, known or unknown, existing or inchoate, right, title, and/or interest;
 
(C) agree that from and after the Closing Date, at the request of the GeoStar
Parties but without further consideration, the Gastar Parties will execute and
deliver or use reasonable efforts to cause to be executed and delivered, such
other instruments and take such other actions as the GeoStar Parties reasonably
may request related to the Cured Acreage to effectuate and perform this
assignment, relinquishment, release, and quitclaim;
 
(D) covenant, warrant and represent that all costs and liabilities associated
with the same are paid in full as of the Closing Date and that none of the
leases have expired as of the Closing Date; and
 
(E) turn over the complete lease files associated with the Cured Acreage.


Section 5.03. Farm-Out Agreement.


(a) The Gastar Parties agree to provide a farm-out to a designated GeoStar Party
of all of the Gastar Parties' existing interests in two 160-acre PUD locations
identified in the T.J. Smith reports as the "Belin Trust A-l R" and the "Belin
Trust A-l S Offset" (the "Belin Trust Farm-Out Agreement"). Within no more than
thirty days after the Effective Date for this Settlement Agreement, the Gastar
Parties will provide the initial draft and work together with the GeoStar
Parties to finalize the language of the separate document with all of the terms
of the Belin Trust Farm-Out Agreement, which will incorporate and merge the
terms set forth in this Section 5.03.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) The Belin Trust Farm-Out Agreement will identify the relevant locations to
be farmed-out, which will be a replacement site for the location of the "Belin
Trust A-l" well and the adjacent 160-acre location to its immediate south.
 
(c) The interests to be earned by the GeoStar Parties for both of the two
160-acre farm-out locations must be earned by drilling one test well; to wit, a
single well on either 160 acre farm out location shall be sufficient to earn in
the GeoStar Parties1' interests on both 160-acre farm out locations. The
designated GeoStar Party will, prior to the second anniversary of the Belin
Trust Farm-Out Agreement (i) commence a test well on one of the 160-acre farmout
locations, (ii) use commercially reasonable efforts to prosecute drilling
operations after commencement for the test well or substitute test well to a
depth sufficient to test either the Travis Peak formation or the Upper or Lower
Bossier formation as shown on the log for the Anadarko Belin Trust "A" well
located on the Jose Maria Viesca Survey, A-30, Robertson County, Texas (the
"Objective Formation"), (iii) complete the test well or substitute test well
capable of producing oil, gas or related hydrocarbons in commercial quantities,
(iv) the test well or substitute test well must be producing hydrocarbons in
accordance with the terms of the Belin Trust Farm-Out Agreement and (v) the
designated GeoStar Party must submit to the applicable Gastar Party a written
request for an assignment of the interest earned. The Belin Trust Farm- Out
Agreement will reserve unto the applicable Gastar Parties all oil and gas rights
in each applicable 160 acre farm-out location conveyed, except those rights that
may be earned by the GeoStar Parties thereunder. If the GeoStar Party timely
completes a producing test well or substitute well in accordance with the terms
outlined in (i) through (v) above and otherwise complies with the terms of the
Belin Trust Farm-Out Agreement then the applicable Gastar Parties shall assign
their entire interest in the two 160-acre tracts at all depths, down to the
Smackover formation, plus 100 feet, reserving an overriding royalty interest of
1% of the eighteighth's (1% of 8/8ths) with respect to the Gastar Parties'
interest, with the option to convert such overriding royalty interest to a 12.5%
working interest after payout of (x) 200% of all drilling and completion costs
of such test well and (y) 100% of all operating and other costs. The GeoStar
Parties shall pay or cause to be paid all of the costs of drilling, testing,
completing and equipping (or plugging and abandoning) of the test well. In
addition, the GeoStar Parties shall provide the Gastar Parties with access to
all geological information and other data related to any well from surface to
total depth including a complete suite of logs, core analyses, dipmeter,
directional surveys, velocity surveys, check shot corrected sonic, oil, gas,
water analyses, bottom hole pressure surveys and other information including
daily production information to be set forth in the Belin Trust Farm-Out
Agreement.


(d) The Geostar Parties acknowledge that on or after execution of the Belin
Trust Farm-Out Agreement they may be subject to the following agreements:


(i) that certain Stipulation of Interests, Cross-Assignment of Oil, Gas and
Mineral Leases and Agreement between First Source Texas, Inc., as Operator and
First Texas Development, Inc., et al., dated September 9, 2003;
 
(ii) that certain Agreement among Navasota Resources, Inc., Michael E. Ellis,
Alta Mesa Resources, Inc., Galveston Bay Resources, Inc., Buckeye Production
Company, Inc., Nueces Resources, Inc., Texas Energy Acquisitions, Inc., Aransas
Resources, Inc., Oklahoma Energy Acquisitions, Inc., Kentucky Energy
Acquisitions, Inc., Louisiana Exploration & Acquisitions, Inc., Petro
Acquisitions, Inc., Petro Operating Company, Inc., First Source Texas, Inc., and
First Texas Development, Inc., dated August 27, 2003;
 
(iii) that certain Agreement among Navasota Resources, Inc., Michael E. Ellis,
Alta Mesa Resources, Inc., Galveston Bay Resources, Inc., Buckeye Production
Company, Inc., Nueces Resources, Inc., Texas Energy Acquisitions, Inc., Aransas
Resources, Inc., Oklahoma Energy Acquisitions, Inc., Kentucky Energy
Acquisitions, Inc., Louisiana Exploration & Acquisitions, Inc., Petro
Acquisitions, Inc., Petro Operating Company, Inc., First Source Texas, Inc., and
First Texas Development, Inc., dated June 30, 2004; (iv) that certain Operating
Agreement between First Source Texas, Inc., Operator, and Navasota Resources,
Inc., and Kentex Energy, L.L.C. as Non-Operators, dated July 7, 2000;
 
 
9

--------------------------------------------------------------------------------

 
 
(v) those certain ETC Gas Marketing Agreements among Gastar Exploration Texas,
L.P., and ETC Texas Pipeline, Ltd., et al, dated September 1, 2007;
 
(vi) that certain Purchase and Sale and Exploration and Development Agreement
and Operating Agreement between Gastar Exploration Ltd., First Source Gas L.P.,
and Chesapeake Exploration L.P., dated November 4, 2005; and
 
(vii) that certain Operating Agreement between Gastar Exploration Texas, LP,
Operator, and EnCana Oil & Gas (USA) Inc., Non-Operator, dated April 1, 2008.
Notwithstanding the above, the Gastar Parties will be responsible for any
liabilities related to the properties covered by the Belin Trust Farm-Out
Agreement incurred before the effective date of the Belin Trust Farm-Out
Agreement.


(e) The Belin Trust Farm-Out Agreement will be subject to any required approvals
by participants in the Texas JO As and any necessary waivers of applicable
preferential rights. The Gastar Parties represent that they have obtained a
verbal agreement of waiver of preferential rights from Navasota Resources, LP,
or its Affiliate. The Gastar Parties represent that they will use commercially
reasonable efforts to obtain that waiver and all other necessary waivers of
applicable preferential rights in writing.


(f) The Gastar Parties will covenant, warrant, and represent to the GeoStar
Parties that the applicable Gastar Parties' interests have not expired and that
to the extent that the interest those parties will transfer under the Belin
Trust Farm-Out Agreement is insufficient to confer full operatorship status upon
the designated GeoStar Party, the Gastar Parties will use their commercially
reasonable efforts to obtain such a designation from the participants in the
Texas JO As.


(g) Subject to the reversionary interests retained by the Gastar Parties, the
Gastar Parties will transfer to the applicable GeoStar Party, to the extent
allowable under the Texas JOAs, that portion of the Gastar Parties' rights under
the Texas JOAs related to the property subject to the Belin Trust Farm-Out
Agreement. At the election of the applicable GeoStar Party, the Gastar Parties
will also assign to the applicable GeoStar Party, to the extent assignable and
to the extent not actually in use by Gastar Parties for their operations, the
Gastar Parties' rights to use, at the expense of the GeoStar Party, processing,
gathering, and transportation pipelines related to the property subject to the
Belin Trust Farm-Out Agreement. To the extent that the Gastar Parties' rights to
such processing, gathering, or transportation pipelines are fully utilized by
the Gastar Parties, the Gastar Parties will use commercially reasonable efforts
to facilitate obtaining additional processing, gathering, transportation
pipeline capacity for use by and at the expense of the GeoStar Party. In
addition, in the event that the Gastar Parties have available capacity with
respect to processing, gathering, or transportation pipelines owned by the
Gastar Parties related to the property subject to the Belin Trust Farm-Out
Agreement and not otherwise in use for their operations, the Gastar Parties
shall make such capacity available to the applicable GeoStar Party for use at a
market-based fee. The GeoStar Parties shall have the right, but not the
obligation, to use the capacity referred to in this paragraph, provided that
notwithstanding anything in this paragraph, the GeoStar Parties are obligated to
comply with those contracts, agreements, and dedications to which they are
subject under Section 5.03(d).
 
 
10

--------------------------------------------------------------------------------

 


(h) In the event that a third and fourth farm-out location are to be added to
the Belin Trust Farm-Out Agreement under Section 5.02(b), all terms of this
Section 5.03 shall apply, mutatis mutandis, to the third and fourth locations.
For the avoidance of doubt, the Parties agree that the test well satisfying the
conditions in Section 5.03(c) will earn the GeoStar Parties' interests in all
four farm-out locations in the manner described therein.


(i) At or before execution of the Belin Trust Farm-Out Agreement, or as
otherwise agreed between the Parties, the Gastar Parties will turn over copies
of lease files associated with the property subject to the Belin Trust Farm-Out
Agreement.


ARTICLE VI
West Virginia and Pennsylvania Properties


Section 6.01. Assignments by GeoStar Parties Without Warranty. Contemporaneously
with the execution of this Settlement Agreement, certain of the GeoStar Parties
will execute the assignment and quitclaim attached hereto as Exhibit C (the
"GeoStar Parties' West Virginia/Pennsylvania Assignment"), the purpose of which
is to convey all of GeoStar's oil, gas, and hydrocarbon properties held by
GeoStar in West Virginia and Pennsylvania, and to convey legal title to all oil,
gas, and hydrocarbon properties. This assignment and quitclaim includes, without
limitation, any ownership of, claim (whether legal, equitable, or otherwise) to,
or assertion of, any past or present, known or unknown, existing or inchoate,
right, title, and/or interest. The GeoStar Parties represent to the Gastar
Parties that none of the leasehold interests subject to the special warranty of
title set forth in the GeoStar Parties' West Virginia/Pennsylvania Assignment
have expired. From and after the Closing Date, at the request of the Gastar
Parties but without further consideration, the GeoStar Parties will execute and
deliver or use reasonable efforts to cause to be executed and delivered, such
other instruments and take such other actions as the Gastar Parties reasonably
may request related to such interests in West Virginia and Pennsylvania to
effectuate and perform this assignment and quitclaim. Within thirty days after
the Closing Date, the GeoStar Parties shall deliver to the assignee Gastar
Parties original leases, lease purchase reports, complete title reports, and
plats in the GeoStar Parties' possession for the properties assigned pursuant to
Exhibit C.


Section 6.02. Pending West Virginia/Pennsylvania assignments. The Parties
acknowledge that at this time the GeoStar Parties have pursued and are pursuing
assignments of additional interests in West Virginia and Pennsylvania to which
the GeoStar Parties are presently entitled. The GeoStar Parties agree to use
commercially reasonable efforts to continue doing so for a period of ninety (90)
days after the Closing Date, and that to the extent they, or any GeoStar Party
Affiliate, obtain assignment of any such oil, gas, or hydrocarbon interest in
West Virginia or Pennsylvania within those ninety (90) days after the Closing
Date, the GeoStar Parties covenant, warrant, and represent that they or their
Affiliates will assign that interest to the Gastar Parties within a reasonable
time thereafter, not to exceed thirty days. The GeoStar Parties further agree
that from and after the Closing Date, and continuing beyond the ninety-day
period described in this Section, at the request of the Gastar Parties but
without further consideration, the GeoStar Parties will execute and deliver or
use reasonable efforts to cause to be executed and delivered, such other
instruments and take such other actions as the Gastar Parties reasonably may
request to convey any additional interests in West Virginia and Pennsylvania
that the Gastar Parties determine ought to have been assigned to GeoStar Parties
prior to the Closing Date but were not otherwise conveyed to the Gastar Parties
pursuant to this Settlement Agreement. Gastar acknowledges that GeoStar makes no
warranty (and expressly disclaims any warranty) as to any right, title or
interest obtained under Section 6.02.

 
11

--------------------------------------------------------------------------------

 
 
Section 6.03. Release of claims related to Gastar leasing activity in West
Virginia and Pennsylvania. Without limitation to the scope of the mutual
releases set forth in Article 4, the GeoStar Parties relinquish and release any
claims to any rights or properties held by or being sought by the Gastar Parties
in West Virginia and Pennsylvania.


Section 6.04. Transition of operatorship.

 
(a) The GeoStar Parties represent and warrant that all costs and liabilities
associated with the interests assigned and quitclaimed in Exhibit A of the
GeoStar Parties' West Virginia/Pennsylvania Assignment, including without
limitation all royalties on the interests, are paid in full, or are in process
of being paid and will be paid in full, through April 30, 2008.
 
(b) Notwithstanding anything to the contrary in this Settlement Agreement or the
Closing Documents, the GeoStar Parties remain liable for any costs or
liabilities associated with the interests assigned and quitclaimed in the
GeoStar Parties' West Virginia/Pennsylvania Assignment that were paid or are
owed to the GeoStar Parties, their Affiliates, or any of them.
 
(c) At or prior to the Closing Date, or as soon thereafter as can be
accomplished through the exercise of their best efforts, the GeoStar Parties
shall turn over copies of the following documents with respect to the interests
assigned and quitclaimed in the GeoStar Parties' West Virginia/Pennsylvania
Assignment:


(i) Current division orders and revenue decks;
 
(ii) Current billing decks;
 
(iii) Name and address information for all division orders and billing owners;
 
(iv) List of all vendors being utilized as to the interests, including the
addresses and tax identification numbers of those vendors;
 
(v) The most recent filings of each report filed with applicable state
authorities, including without limitation severance tax, production, state
royalties, and any other annual, quarterly, or monthly required filings
regarding operation and reporting of properties or interests assigned;
 
(vi) The detailed revenue suspense report, by owner and well, sometimes referred
to as OGSYS Report 440 (or its equivalent);
 
(vii) Gross revenue report for 2007 to the present, by property;
 
(viii) Lease operating expense report for 2007 to the present, by property and
general ledger account;
 
(ix) Royalty payment report for 2007 to the present;
 
(x) All contracts in force with respect to the interests;
 
(xi) Summary of utility services in use, including addresses and meter numbers;
 
(xii) List of all purchasers or payors of revenue with addresses by property;
 
(xiii) List of all contract pumpers, with monthly rates and contact information
for each;
 
(xiv) All original well files, logs, seismic, and maps;
 
(xv) Report of revenues and expenses after April 1, 2008; and
 
(xvi) delay rental payment checks and receipts for same.

 
12

--------------------------------------------------------------------------------

 
(d) Prior to closing, the GeoStar Parties shall execute letters in lieu to all
natural gas and crude oil buyers for the properties to which the GeoStar
Parties' West Virginia/Pennsylvania Assignment in a form acceptable to the
Gastar Parties.
 
(e) At closing, the GeoStar Parties shall deliver all legal revenue suspense
amounts (excluding the portion of same allocated to Gastar Parties) for the
properties to which the GeoStar Parties' West Virginia/Pennsylvania Assignment
relate in the amount of $19,966.65. The amount shall be paid by reducing the
payment otherwise due to the GeoStar Parties as further described in Section
9.01.
 
(f) After ninety days, the Gastar Parties may, at their option, obtain an
assignment from the GeoStar Parties of the GeoStar Parties' claims in, and
assumption of the GeoStar Parties' obligations in, Case No. 07-6077-CK, West
Virginia Gas Corp. v. Spartan Exploration, Inc., and Milton Otteman, in the
Circuit Court for Isabella County, Michigan.


ARTICLE VII
Victoria Properties


Section 7.01. Assignments by Gastar Parties. The Gastar Parties desire to fully
convey all their right, title and interests in Victoria, Australia to the
GeoStar Parties, specifically including without limitation, the Gastar Parties'
remaining oil, gas, mineral, brown coal, coal mine methane, coal bed methane and
hydrocarbon right, title, license, and/or interests in Victoria, Australia,
legal or equitable, or any mining license or extensions thereto.
Contemporaneously with the execution of this Settlement Agreement, certain of
the Gastar Parties will execute the Tenement Sales Agreement of EL 4968 attached
hereto as Exhibit D-l (the "EL 4968 Tenement Transfer") and the Transfer Form
for EL 4968 attached hereto as Exhibit D-2, the purpose of which is to assign to
the GeoStar Parties all of the Gastar Parties' right, title, and interests in EL
4968, specifically including without limitation, the Gastar Parties' remaining
oil, gas, mineral, brown coal, coal mine methane, coal bed methane and
hydrocarbon right, title, license, and/or interests in EL 4968, legal or
equitable, or any mining license or extensions thereto. In addition, as part of
this Settlement Agreement, the Gastar Parties also acknowledge that with respect
to EL 4416, they have no right, title or interest in EL 4416, specifically
including without limitation, oil, gas, mineral, brown coal, coal mine methane,
coal bed methane and hydrocarbon right, title, license, and/or interests in EL
4416, legal or equitable, or any mining license or extensions thereto.


Section 7.02. Release of claims related to GeoStar holdings in Victoria,
Australia. Without limitation to the scope of the mutual releases set forth in
Article 4, the Gastar Parties relinquish and release any claims to any rights or
properties held by or being sought by the GeoStar Parties in Victoria,
Australia, including but not limited to any rights or properties related to
exploration licenses EL 4416 or EL 4968, and specifically including, without
limitation, any claims to any oil, gas, mineral, brown coal, coal mine methane,
coal bed methane and hydrocarbon right, title, license and/or interests, or any
mining license or extensions thereto.


Section 7.03. Further Assurances. From and after the Closing Date, at the
request of the GeoStar Parties but without further consideration, the Gastar
Parties will execute and deliver or use reasonable efforts to cause to be
executed and delivered such other documents effecting the Gastar Parties'
release and relinquishment related to the GeoStar Parties' holdings or
instruments of conveyance or take such other actions as the GeoStar Parties
reasonably may request to more effectively put the GeoStar Parties in possession
of any property which was intended by the parties to be conveyed by the Gastar
Parties or to cure the title to any such property.

 
13

--------------------------------------------------------------------------------

 
 
Section 7.04. Indemnification. NOTWITHSTANDING THE PROVISIONS OF ARTICLE IV AND
SECTION 7.02 OF THIS SETTLEMENT AGREEMENT AND CLAUSE 5.2 OF THE EL 4968 TENEMENT
TRANSFER TO THE CONTRARY, THE GEOSTAR PARTIES AGREE TO INDEMNIFY AND HOLD
HARMLESS THE GASTAR PARTIES FOR ANY CLAIMS MADE AGAINST THE GASTAR PARTIES
ARISING BY THROUGH OR UNDER THE GEOSTAR PARTIES' EXERCISE OF THE POWER OF
ATTORNEY SET FORTH IN THE PARTIES' TENEMENT SALE AGREEMENT FOR EL 4968.


ARTICLE VIII
Termination of Prior Agreements


Section 8.01. Termination of prior agreements. Without limitation to the scope
of the mutual releases set forth in Article 4, any remaining obligations under
the following agreements are hereby terminated and merged into this Settlement
Agreement except as set forth in Section 8.02:


(a) the POA;
 
(b) the PSAs; and
 
(c) that certain Loan Agreement between Gastar Exploration Ltd. and GeoStar
Corporation dated June 1, 2000, and Amendments to same dated December 1, 2000,
and December 31,2002.


Section 8.02. Survival of obligations under terminated agreements. The
agreements and obligations under the documents identified in Section 8.01 (a)
and (b) survive and are enforceable only to the extent necessary to facilitate
performance under this Settlement Agreement, another Closing Document, or the
Belin Trust Farm-Out Agreement. Any enforcement of such obligations shall be
subject to the procedures of Article 10.


ARTICLE IX
Other Consideration


Section 9.01. Cash Payment. Gastar Ltd. shall make a one-time payment in the
amount of TWENTY-FIVE MILLION, SEVEN-HUNDRED-FORTY THOUSAND AND NO/100THS U.S.
DOLLARS (US$25,741,695.36) to GeoStar, less the legal suspense amount of
NINETEEN THOUSAND, NINE-HUNDRED-SIXTY-SIX AND 65/100 (US$ 19,966.65), for a net
payment of TWENTY-FIVE MILLION, SEVEN-HUNDRED-TWENTY-ONE THOUSAND, SEVENHUNDRED
TWENTY-EIGHT AND 71/100 (US$25,721,728.71) wired as follows:


Encore Trust Account Number - 050003110
Encore Bank Route Number - 113093849
For the Account of Fred Hagans, P.C., d/b/a Hagans, Burdine, Montgomery,
Rustay & Winchester
Federal ID Number 76-0320978
Encore Bank - Contact person Vasthi Perez - (713) 658-0808


Such payment shall be made by initiating the wire payment in immediately
available funds no later than 10 AM June 12, 2008, Central Time.
 
14

--------------------------------------------------------------------------------

 
 
Section 9.02. Warrants. Subject to the approval of the Toronto Stock Exchange
and the American Stock Exchange (to the extent required by the rules and
procedures of those exchanges), Gastar Ltd. shall grant or issue to GeoStar a
warrant in the form attached hereto as Exhibit F (the "Gastar Warrant"), which
shall be exercisable only on the terms and conditions set forth therein.
Notwithstanding anything to the contrary therein or in the Settlement Agreement,
the Parties expressly acknowledge and agree that the Gastar Parties are not
obligated, by this Settlement Agreement, the Gastar Warrant, or otherwise, to
pursue or consummate the sale of their oil and gas interests in Leon and
Robertson Counties, Texas, or to cause the conditions for the exercise of
warrants to occur. To the extent the approvals of the Toronto Stock Exchange
and/or the American Stock Exchange are required to issue the Gastar Warrant,
Gastar Ltd. will use its best efforts to obtain those approvals as soon as
possible, but obtaining such approval is not a precondition to closing. Within
ninety (90) days of the Closing Date, Gastar shall also issue a Registration
Rights Agreement for the benefit of the holders of the Gastar Warrant in
substantially the same form as that certain Registration Rights Agreement issued
as Exhibit 6 to the PSAs, provided that the Registration Rights Agreement issued
for the benefit of the holders of the Gastar Warrant shall not include
piggy-back registration rights.


Section 9.03. Navasota litigation. Gastar Ltd. and GeoStar will agree to
cooperate in the use of commercially reasonable efforts to obtain the voluntary
dismissal, with prejudice, of the GeoStar Parties and their Affiliates from
Cause No. 0-05-451; Navasota Resources, L.P. v. First Source Texas, Inc., et
al.\ in the 12th District Court of Leon County, Texas, and all appeals related
thereto. TO THE EXTENT THAT ANY GEOSTAR PARTY OR AFFILIATE OF A GEOSTAR PARTY IS
NOT DISMISSED FROM SAID LITIGATION WITH PREJUDICE, GASTAR LTD. WILL FULLY
INDEMNIFY SUCH ENTITY WITH RESPECT TO SAID LITIGATION TO THE FULLEST EXTENT
PERMITTED BY TEXAS LAW.


Section 9.04. Representations of affiliate status. The Gastar Parties and the
GeoStar Parties agree not to intentionally express or imply ownership or control
of each other's subsidiaries or affiliates. No party shall be entitled to seek
or recover punitive damages for a breach of this section.


Section 9.05. Nondisparagement. Each Party agrees that it will not, directly or
indirectly, make any derogatory or disparaging written, oral, or electronic
statements about the other, provided that this obligation does not prohibit
truthful statements by any party that are required or permitted by law or valid
legal process.


Section 9.06. Updated S.E.C. disclosures. By the fifteenth day after the Closing
Date, GeoStar will update any filings it has made with the United States
Securities Exchange Commission which disclose the number of shares of common
stock held by GeoStar, including without limitation GeoStar's Schedule 13D as
filed on July 24, 2006.


Section 9.07. Further Assurances. In connection with this Settlement Agreement,
the Closing Documents, and the transactions contemplated by them, each Party
shall execute and deliver such additional assignments and other documents, and
take such other action, as shall be reasonably requested by any other Party to
effectuate and perform the provisions of the Settlement Agreement, the Closing
Documents, and those transactions, including any such steps as may be necessary
to remove any clouds on any Party's titter or to more effectively put the
receiving party in possession of any property which was intended to be conveyed
by the Settlement Agreement, the Closing Documents, or the PSAs, including
without limitation any interests in Wyoming or Montana.
 
 
15

--------------------------------------------------------------------------------

 


ARTICLE X
Dispute Resolution


Section 10.01. Initiation of arbitration. In the event of any controversy or
claim, whether based in contract, tort or otherwise, arising out of or relating
to this Settlement Agreement, the Closing Documents, or the Belin Trust Farm-Out
Agreement or the scope, breach, termination or validity of same (a "Claim"),
then either Party may initiate binding arbitration under the rules of the
American Arbitration Association ("AAA") as follows


(a) The Party desiring to initiate arbitration in connection with any Claim
shall notify the other Party in writing, demand arbitration, and include a
statement of the matter in controversy. The responding Party shall answer in the
manner and in the time required by the AAA rules.
 
(b) Unless otherwise agreed by the parties to the arbitration, the arbitration
shall be before a panel of three arbitrators, each of whom shall have a minimum
of five years' commercial experience in the oil and gas industry or the
equivalent of five years' litigation experience principally in the oil and gas
sector. Each party shall appoint one arbitrator under the AAA rules for direct
appointment, and each arbitrator so appointed shall be neutral and independent
as provided in the AAA rules. The chairperson shall be appointed by the
partyappointed arbitrators or the AAA as set forth in the AAA rules.


Section 10.02. Conduct and result of arbitration.


(a) The arbitration shall be conducted in accordance with the procedures and
evidentiary standards in the AAA rules except as set forth herein.
 
(b) Any decision by a majority of the arbitration panel may be filed in any
court of competent jurisdiction and may be enforced by any Party as a final
judgment in such court.


ARTICLE XI
Additional Terms and Conditions


Section 11.01. Authority. The boards of directors of GeoStar and Gastar Ltd.,
respectively, have approved the terms of the Settlement Agreement as reflected
in the corporate resolutions attached hereto as Exhibits G and H. The persons
executing this Settlement Agreement have all proper authority to execute it on
behalf of the Parties they represent.


Section 11.02. Adequacy of Consideration. The Parties acknowledge and agree that
full, valid, and binding consideration exists for the execution of this
Settlement Agreement and that such consideration includes the mutual promises
contained herein.


Section 11.03. No Admission of Liability. The execution of this Settlement
Agreement shall not be construed as an admission of liability or an admission of
the validity of any claim on the part of any Party hereto in any respect. Each
Party expressly acknowledges that the consideration exchanged herein is
exchanged in full accord and satisfaction of all of claims arising out of the
Disputes. Each Party also expressly acknowledges that each other Party denies
any liability for the claims or counterclaims made in the Disputes, that none of
the consideration exchanged pursuant to this Settlement Agreement is paid to
compromise actual or potential liability in the Disputes, and that each Party is
settling this case to avoid the time and expense necessary to litigate or
arbitrate the Disputes and to advance the final resolution of the commercial
relationships between the Parties.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 11.04. Settlement Agreement Inadmissible. This Settlement Agreement
shall not be admissible in any action, suit, or proceeding, whatsoever, as
evidence or as an admission of any claim or liability, provided, however, that
any Party hereto may use all or part of this Settlement Agreement to the extent
necessary to enforce any right or obligation conferred upon such Party by this
Settlement Agreement.


Section 11.05. Successors and Assigns. Except as set out more specifically
herein, this Settlement Agreement shall be binding upon and inure to the benefit
of each Party's heirs, devisees, agents, representatives, successors and
assigns, trustees, attorneys, members, legal representatives, controlled or
controlling persons, and/or any corporation, partnership, or other entity into
or with which such Party has merged, consolidated, or reorganized, or to which
it has transferred all or substantially all of its assets.


Section 11.06. Entire Agreement and Merger. The Parties agree that this
Settlement Agreement and the documents executed pursuant to it constitute the
full, final, and complete settlement of the Disputes and other matters addressed
herein, and supersedes all other written or oral exchanges, arrangements, or
negotiations between them concerning the subject matter of the Disputes or this
Settlement Agreement, including without limitation that certain Rule 11
Agreement dated June 5, 2008. The Parties further agree that there are no
representations, agreements, arrangements, or understandings, oral or written,
concerning the subject matter of this Settlement Agreement that are not fully
expressed, merged into, and incorporated herein.


Section 11.07. Reliance. The Parties acknowledge that they are not relying upon
any statement or representation of any other Party or its agent or
representatives, except as expressly set forth herein, but are instead relying
solely on their own judgment and investigation of the matters at issue. Each
Party is represented by legal counsel who has read and explained the entire
contents of this Settlement Agreement and the documents executed pursuant to it
in full, as well the legal consequences of same.


Section 11.08. Accounting. For accounting purposes, the Parties acknowledge that
the value of the various forms of compensation received or paid by either Party
are deemed to apply to the resolution of claims related to the look-back
provisions of the PSAs.


Section 11.09. No Advice Regarding Tax Liability. Each Party understands and
agrees that it is solely and completely responsible for any tax liability the
Party may incur resulting from this Settlement Agreement; that it is not relying
on any statements, representations or admissions on the part of any other Party
concerning any tax consequences or tax issues; and that it is each Party's
responsibility to seek competent tax advice concerning this matter as needed.


Section 11.10. Participation of Counsel. The Parties acknowledge that they have
had an opportunity to fully develop and discover any and all of their actual and
potential claims that are settled by this Settlement Agreement. The Parties
further acknowledge that they have received advice of counsel in the
negotiation, preparation, drafting, and execution of this Settlement Agreement,
which was prepared by the combined efforts of all Parties pursuant to
arms-length negotiations. The rule of "construction against the drafter" shall
not be employed in the interpretation of this Settlement Agreement.


Section 11.11. Amendments and Modifications. This Settlement Agreement may not
be modified, altered, or changed except upon express written and signed consent
of all Parties in a document that makes specific reference to this Settlement
Agreement. The Parties further agree that, in any dispute concerning this
Settlement Agreement, they will not assert an amendment or modification except
one made in accordance with this section.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 11.12. Construction and Severability. This Settlement Agreement shall be
construed, in any case where doubt may arise, in such a manner as will make it
lawful and fully enforceable. The language of all parts of this Settlement
Agreement shall in all cases be construed as a whole, according to its fair
meaning. In the event any part of this Settlement Agreement is found to be void,
voidable, or unenforceable, then it is the intention of the Parties that such
part be severed and the other provisions shall remain fully valid and
enforceable.


Section 11.13. Notices. All notices or other communications required or
permitted to be given under this Settlement Agreement shall be sufficiently
given for all purposes hereunder if in writing and personally delivered,
delivered by recognized courier service (such as Federal Express) or certified
United States mail, return receipt requested, or sent by facsimile communication
to the appropriate address or number as set forth below. Notices and other
communications shall be effective upon receipt by the person to be notified.


If to any of the GeoStar Parties:


Thomas E. Robinson
2480 West Campus Drive, Building C
Mt. Pleasant, Michigan 48858
Fax: (989) 773-0006


with a copy to:


Fred Hagans
HAGANS, BURDINE, MONTGOMERY, RUST AY & WINCHESTER
3200 Travis, Fourth Floor
Houston, Texas 77006
Fax:(713)547-4950


If to any of the Gastar Parties:


J. Russell Porter
Gastar Exploration, Ltd.
1331 Lamar, Suite 1080
Houston, Texas 77010
Fax: (713) 739-0458


with a copy to:


James D. Thompson, III
VINSON & ELKINS, L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002-6760
Fax:(713)758-2346


Section 11.14. Governing Law. This Settlement Agreement (and any attachment
hereto, unless otherwise set forth in the attachment) shall be governed by,
enforced, and construed in accordance with Texas law, without regard to the
application of Texas' conflict of laws principles. Subject to and without
waiving the dispute resolution provision contained herein, the Parties consent
to personal jurisdiction in the federal and state courts in Texas for purposes
of enforcement of this Settlement Agreement.

 
18

--------------------------------------------------------------------------------

 
Section 11.15. Confidentiality of this Settlement Agreement.


(a) This Settlement Agreement shall be considered confidential information and
will be maintained as confidential by the Parties. No media release or public
disclosure relating to or announcing this Settlement Agreement shall be issued
by either Party unless the wording thereof has been first agreed by the other
Party.
 
(b) Notwithstanding the foregoing, any Party to this Settlement Agreement may
make whatever disclosure it, in its sole discretion, considers necessary to
comply with: the Party, or


(i) any requirement of U.S. or Canadian securities law,
 
(ii) any requirement of a regulatory agency having jurisdiction over
 
(iii) any requirement of any stock exchange on which securities issued by the
Party are traded, including, without limitation, any disclosures necessary for
the purpose of obtaining approval for the issuance of warrants called for in
this Settlement Agreement.


(c) Any Party may disclose the terms of the Settlement Agreement to its own
counsel, accountants, and agents, provided that the person to whom that
information is disclosed owes a contractual or fiduciary obligation to the
disclosing Party to maintain the confidentiality of the information disclosed.


Section 11.16. Return or Disposal of Confidential Information Produced in the
Disputes. Upon entry of the dismissals in each of the Disputes, the Parties will
return or dispose of discovery material in their possession and that was
obtained from the other Parties per the terms of the confidentiality agreement
entered into between the Parties with respect to discovery. The Parties, through
their litigation counsel, may by mutual agreement (i) vary the procedure in said
confidentiality agreement for the return or disposal of discovery materials, or
(ii) waive the return of documents from a Party to the extent the documents
relate to interests retained by that Party as a result of this Settlement
Agreement.


Section 11.17. Title and Headings. Title and headings are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of the Settlement Agreement.


Section 11.18. Counterparts. This Settlement Agreement may be executed in one or
more counterparts, all of which together shall be one instrument, and all of
which shall be considered duplicate originals.


IN WITNESS WHEREOF, the Parties, through their duly authorized representatives,
have signed and acknowledged this Settlement Agreement as shown below:
 
 
19

--------------------------------------------------------------------------------

 
GEOSTAR CORPORATION,
on behalf of itself and First Source Texas, Inc.; First Source Bossier, LLC;
First Texas Gas, LP; CBM Resources Pty. Ltd.; Associated Geophysical Services,
Inc.; Conquest Group Operating Company; West Virginia Development, Inc.; West
Virginia Gas Corporation; Squaw Creek Development, Inc.; Arkoma Basin
Development, Inc.; Royalty Acquisition Company; BNG Producing & Drilling;
GeoStar Financial Corporation; and GeoStar Financial Services Corporation, and
with all due authority to execute on behalf of each of them,
 
 
/s/  THOMAS E.
ROBINSON                                                                
Thomas E. Robinson
President
Date:  06/11/08




GASTAR EXPLORATION, LTD.,
on behalf of itself and Gastar Exploration USA, Inc.; Gastar Exploration
Victoria, Inc.; Gastar Exploration Texas, Inc.; Gastar Exploration Texas LLC;
Gastar Exploration Texas, LP; Gastar Exploration New South Wales, Inc.; and
Gastar Exploration Power Pty. Ltd., and with all due authority to execute on
behalf of each of them,




/s/  J. RUSSELL
PORTER                                                                
J. Russell Porter
President, Chief Executive Officer and Chairman
Date:  06/11/08

 
 
 
 
20